EXHIBIT 10.2

AMENDMENT NO. 11 TO CREDIT AGREEMENT

This AMENDMENT NO. 11 TO CREDIT AGREEMENT (this “Amendment”) is dated as of
April 14, 2008 by and among INTERNATIONAL TEXTILE GROUP, INC., a Delaware
corporation, the other Borrowers and Credit Parties signatory hereto, GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, for itself and as Agent,
and the other Lenders signatory hereto. Unless otherwise specified herein,
capitalized terms used in this Amendment shall have the meanings ascribed to
them in the Credit Agreement (as hereinafter defined).

R E C I T A L S:

WHEREAS, Borrowers, the other Credit Parties, the Agent and the Lenders entered
into that certain Credit Agreement dated as of December 29, 2006 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”); and

WHEREAS, the parties to the Credit Agreement have agreed to a limited waiver and
amendment to the Credit Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1 Amendments to Article I.

(a) Section 1.16 of the Credit Agreement is hereby amended and restated as
follows:

“1.16 Addition or Release of Borrowers and Other Credit Parties.

(a) Upon written notice by the Borrower Representative to the Agent made on the
effective date of the transfer (the “ASCI Transfer Date”) of the Stock of
Automotive Safety Components International, Inc. by ITG pursuant to the
Permitted Reorganization Transactions, all of the ASCI Credit Parties shall be
automatically and immediately released from all of their obligations as Credit
Parties (including, without limitation, as a “Borrower”, “Guarantor” or
otherwise) hereunder and under all of the other Loan Documents and all Liens
held by the Agent for the benefit of the Secured Parties on any Collateral of
any ASCI Credit Party shall be automatically and immediately released (except
with respect to any Stock or Stock Equivalents in New Narricot received by ITG
in connection with the Permitted Reorganization Transactions) subject to the
satisfaction of the condition that the Borrower Representative shall have
delivered to the Agent an updated Borrowing Base Certificate reflecting the
removal of any Collateral of the ASCI Credit Parties that was included in the
Borrowing Base.

In connection with the foregoing, the Agent shall (A) provide to the Borrower
Representative on the ASCI Transfer Date (so long as the Borrower Representative
has provided the Agent at least five days advance notice of the proposed ASCI
Transfer Date (or such shorter period of time as the Agent shall agree)) the
Lien



--------------------------------------------------------------------------------

releases and terminations and other documents listed on Schedule A to the Ninth
Amendment, (B) return to the Borrower Representative the Stock or Stock
Equivalents or other physical collateral held by the Agent listed on Schedule B
to the Ninth Amendment and (C) take such other action as is reasonably requested
by the Borrower Representative to give effect to the releases contemplated
pursuant to this Section. Each of the Lenders and the L/C Issuer hereby
authorizes and directs the Agent to take any and all such action.

(b) On or prior to the ASCI Transfer Date, Borrowers and New Narricot will
execute and deliver or cause to be delivered to Agent the documents and
instruments listed on Schedule C to the Ninth Amendment, including a joinder
agreement in form and substance reasonably acceptable to the Agent pursuant to
which it will become a “Borrower” hereunder; provided, however, that no property
of New Narricot shall be included in the Borrowing Base until such date as the
Agent has received an Appraisal and the results of such other audits or
examinations as are required hereunder prior to the inclusion of such property
in the Borrowing Base.

2 Amendment to Section 4.15. Section 4.15 of the Credit Agreement is hereby
amended and restated as follows:

“4.15 Corporate Separateness.

Notwithstanding anything to the contrary in this Agreement, if the Permitted BST
Transaction occurs, on and after the date of such Acquisition, each Credit Party
shall, and shall cause each of its Subsidiaries to:

(a) maintain books and records separate from any Person that is a member of the
BST Group;

(b) maintain its bank accounts separate from any Person that is a member of the
BST Group;

(c) not commingle its assets with those of any Person that is a member of the
BST Group and to hold all of its assets in its own name; provided, however, that
it is acknowledged and agreed that nothing in this clause (c) shall prohibit
(i) employees of ITG or any of its Subsidiaries, on the one hand, and employees
of any member of the BST Group, on the other hand, from sharing corporate office
space located in Greensboro, North Carolina, so long as the costs associated
with the occupation of such space are allocated between ITG and its
Subsidiaries, on the one hand, and the BST Group, on the other hand, based upon
a reasonable allocation method, (ii) the procurement by ITG of software,
software licenses and related intellectual property to be made available to any
member of the BST Group, so long as such property is generally being purchased
or arranged for ITG, its Subsidiaries and the members of the BST Group as a
whole and each such member of the BST Group reimburses ITG for the actual costs
of such intellectual property based upon a reasonable allocation method, or
(iii) the storage or use of assets with those of any member of the BST Group so
long as such assets are clearly and conspicuously marked or readily
identifiable;

 

-2-



--------------------------------------------------------------------------------

(d) conduct its own business in its own name or in the name of ITG or any
Subsidiary of ITG other than any member of the BST Group, consistent with past
practice; provided, however, that it is acknowledged and agreed that any member
of the BST Group may change its legal name to include the words “ITG Automotive
Safety” so long as (i) such member uses stationery, purchase orders, invoices,
and checks indicating that it is a distinct legal entity within the ITG group of
companies and (ii) in connection with such name change, such member delivers a
notice to its material vendors announcing such name change;

(e) maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any Person that is a member of the BST Group
and shall not have its assets listed on the financial statement of any member of
the BST Group; provided, however, that the assets of any Credit Party may be
included in consolidated financial statements of any member of the BST Group if
(i) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of the relevant Credit Party from the BST Group and
to indicate that the relevant Credit Party’s assets or credit of such Credit
Party are not available to satisfy the debts and other obligation of any member
of the BST Group and (ii) such assets shall also be listed on such Credit
Party’s own separate balance sheet or on the balance sheet of ITG or any
Subsidiary of ITG other than any member of the BST Group, consistent with past
practice;

(f) other than strictly in accordance with the terms of the Tax Sharing
Agreement, file its tax returns separate from those of any Person that is a
member of the BST Group and not to file a consolidated federal income tax return
with any Person that is a member of the BST Group;

(g) pay its own liabilities and expenses only out of its own funds or out of the
funds of ITG or any Subsidiary of ITG other than any member of the BST Group,
and issue invoices and purchase orders in its own name, in each case consistent
with past practice; provided, however, that ITG may purchase for or arrange to
be made available to any member of the BST Group insurance, employee benefits,
tax, legal, accounting and similar services and intangible goods so long as such
intangible goods or services are generally being purchased or arranged for ITG,
its Subsidiaries and the members of the BST Group as a whole and each such
member of the BST Group reimburses ITG for the actual costs of such intangible
goods and services based upon a reasonable allocation method;

(h) observe all corporate and other organizational formalities;

(i) enter into transactions with Persons that are members of the BST Group
(including, without limitation, lease agreements) only on a commercially
reasonable basis and on terms no less favorable to a Credit Party than those in
an arms-length transaction; provided, however, that nothing in this clause
(i) shall be deemed to restrict ITG or any of its Subsidiaries from selling flat
fabric to any member of the BST Group at the then current European market price
for such fabric;

 

-3-



--------------------------------------------------------------------------------

(j) pay the salaries of its own employees from its own funds or out of the funds
of ITG or any Subsidiary of ITG other than any member of the BST Group,
consistent with past practice;

(k) maintain a sufficient number of employees in light of its contemplated
business operations;

(l) not guarantee or become obligated for the debts of any member of the BST
Group;

(m) not hold out its credit as being available to satisfy the obligations of any
member of the BST Group;

(n) not acquire the obligations or securities of any member of the BST Group;
provided, however, that nothing in this clause (n) shall prohibit (i) the
Narricot Subordinated Loan or (ii) the issuance by BST of the Subordinated
Seller Note;

(o) not make loans to any member of the BST Group or to buy or hold evidence of
indebtedness issued by any member of the BST Group; provided, however, that
nothing in this clause (o) shall prohibit (i) the Narricot Subordinated Loan or
(ii) the issuance by BST of the Subordinated Seller Note;

(p) use stationery, purchase orders, invoices, and checks bearing a name
separate from any member of the BST Group; provided, however, that it is
acknowledged and agreed that any member of the BST Group may change its legal
name to include the words “ITG Automotive Safety” so long as (i) such
stationery, purchase orders, invoices, and checks indicate that such member is a
distinct legal entity within the ITG group of companies and (ii) in connection
with such name change, such member delivers a notice to its material vendors
announcing such name change;

(q) not pledge its assets for the benefit of any member of the BST Group; and

(r) not identify itself as a division of any member of the BST Group;

provided, however, that the foregoing shall not apply to nor restrict (i) the
Permitted Reorganization Transactions, (ii) a lease agreement between ITG, as
lessor, and BST Safety Textiles LLC, as lessee, with respect to the real
property located at 740 Old Cheraw Highway in Cordova, Richmond County, North
Carolina, (iii) any transaction or service that may be performed by ITG or any
of its Subsidiaries for any member of the BST Group or that may be performed by
any member of the BST Group for ITG or any of its Subsidiaries pursuant to the
terms of the Management Advisory Services and Consulting Agreement dated as of
January 19, 2007, among BST U.S. Holdings, Inc., BST Safety Textiles Acquisition
GmbH, BST Safety Textiles LLC and ITG, or (iv) any other matter that has been
consented to by Required Lenders.”

 

-4-



--------------------------------------------------------------------------------

3 Amendment to Section 5.4. Section 5.4(p) of the Credit Agreement is hereby
amended and restated as follows:

“(p) (i) the Narricot Subordinated Loan, only if such loan is evidenced by a
subordinated promissory note in form and substance satisfactory to the Agent,
(ii) the transfer by ITG of all of the Stock or Stock Equivalents of Automotive
Safety Components International, Inc. to BST in connection with the Permitted
Reorganization Transactions so long as contemporaneously with such transfer the
promissory note evidencing the Narricot Subordinated Loan is converted into
Stock of BST, which Stock shall be pledged to the Subordinated Agent pursuant to
the Intercreditor Agreement, and (iii) the Subordinated Seller Note, which shall
be pledged to the Subordinated Agent pursuant to the Intercreditor Agreement.”

4 Amendment to Section 11.1. Section 11.1 of the Credit Agreement is hereby
amended by amending and restating the definition of “Permitted Reorganization
Transactions” therein as follows:

“‘Permitted Reorganization Transactions’ means a series of transactions effected
by ITG among itself and certain of its Subsidiaries and BST and its subsidiaries
as described in the step plan dated April 11, 2008 entitled “ITG Legal Entity
Realignment” prepared by Ernst & Young, attached to the Eleventh Amendment as
Schedule A as such step plan may be modified from time to time so long as in the
case of any such modification that is materially adverse to the Lenders, the
Required Lenders approved such modification.”

5 Additional Amendment to Section 11.1. Section 11.1 of the Credit Agreement is
hereby further amended to add the following defined terms in proper alphabetical
order:

(a) “‘Subordinated Seller Note’ means a promissory note in the amount of
approximately $70,000,000 (representing the difference between the assets
received by ITG and BST, respectively, pursuant to the Permitted Reorganization
Transactions) made by BST and payable to ITG.”

(b) “‘Eleventh Amendment’ means that certain Amendment No. 11 to Credit
Agreement dated as of April 14, 2008 among Borrowers, the other Credit Parties
party thereto, the Agent and the Lenders.”

6 Representations and Warranties. In order to induce Agent and the Lenders to
enter into this Amendment, each Borrower and each other Credit Party represents
and warrants to Agent and each Lender (which representations and warranties
shall survive the execution and delivery of this Amendment), that:

 

  (a) the execution, delivery and performance by each Credit Party of this
Amendment has been duly authorized by all necessary corporate and partnership
action and this Amendment is a legal, valid and binding obligation of such
Credit Party enforceable against such Credit Party in accordance with its terms;
and

 

-5-



--------------------------------------------------------------------------------

  (b) upon the effectiveness of this Amendment, all of the representations and
warranties contained in the Credit Agreement and in the other Loan Documents
(other than those which speak expressly only as of an earlier date) are true and
correct in all material respects on and as of the date of the effectiveness of
this Amendment after giving effect to this Amendment and the transactions
contemplated hereby.

7 Miscellaneous.

7.1 Effect; Ratification.

 

  (a) Except as specifically set forth above, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed. Without limiting the generality of the foregoing, each Credit Party
(other than the ASCI Credit Parties) reaffirms its guaranty of the Obligations
and the Liens securing those guaranties, notwithstanding the release of the
guaranties and Liens granted by the ASCI Credit Parties.

 

  (b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
the Credit Agreement or any other Loan Document, nor constitute amendment of any
provision of the Credit Agreement or any other Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.

 

  (c) Each Credit Party acknowledges and agrees that the amendments and waivers
set forth herein are effective solely for the purposes set forth herein and that
the execution and delivery by Agent of this Amendment shall not be deemed
(i) except as expressly provided in this Amendment, to be a consent to any
amendment, waiver or modification of any term or condition of the Credit
Agreement or of any other Loan Document, (ii) to create a course of dealing or
otherwise obligate Agent or Lenders to forbear, waive, consent or execute
similar amendments under the same or similar circumstances in the future, or
(iii) to amend, prejudice, relinquish or impair any right of Agent or Lenders to
receive any indemnity or similar payment from any Person or entity as a result
of any matter arising from or relating to this Amendment.

7.2 Counterparts and Signatures by Fax. This Amendment may be executed in any
number of counterparts, each such counterpart constituting an original but all
together one and the same instrument. Any party delivering an executed
counterpart of this Amendment by fax shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.

 

-6-



--------------------------------------------------------------------------------

7.3 Severability. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

7.4 Loan Document. This Amendment shall constitute a Loan Document.

7.5 GOVERNING LAW. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL, IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

[Signature Pages Follow]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

BORROWERS:

INTERNATIONAL TEXTILE GROUP, INC.

BURLINGTON INDUSTRIES LLC

CONE JACQUARDS LLC

CONE DENIM LLC

CARLISLE FINISHING LLC

AUTOMOTIVE SAFETY COMPONENTS INTERNATIONAL, INC.

SAFETY COMPONENTS FABRIC TECHNOLOGIES, INC.

By:  

/s/ Gary L. Smith

Name:   Gary L. Smith Title:  

Executive Vice President and Chief

Financial Officer of each of the entities listed above

ITG AUTOMOTIVE SAFETY UK LIMITED By:  

/s/ Stephen B. Duerk

Name:   Stephen B. Duerk Title:  



--------------------------------------------------------------------------------

OTHER CREDIT PARTIES:

APPAREL FABRICS PROPERTIES, INC.

BURLINGTON APPAREL SERVICES COMPANY

BURLINGTON INDUSTRIES V, LLC

BWW CT, INC.

CLIFFSIDE DENIM LLC

CONE ADMINISTRATIVE AND SALES LLC

CONE INTERNATIONAL HOLDINGS II, INC.

INTERNATIONAL TEXTILE GROUP ACQUISITION GROUP LLC

BI PROPERTIES I, INC.

BURLINGTON INTERNATIONAL SERVICES COMPANY

BURLINGTON INDUSTRIES IV, LLC

BURLINGTON WORLDWIDE INC.

BILLC ACQUISITION LLC

CONE DENIM WHITE OAK LLC

CONE INTERNATIONAL HOLDINGS, INC.

CONE ACQUISITION LLC

WLR CONE MILLS IP, INC.

ASCI HOLDINGS GERMANY (DE), INC.

ASCI HOLDINGS ASIA PACIFIC (DE), LLC

ASCI HOLDINGS EUROPE, INC.

ASCI HOLDINGS MEXICO (DE), INC.

By:  

/s/ Gary L. Smith

Name:   Gary L. Smith Title:  

Executive Vice President and Chief

Financial Officer of each of the entities listed above

VALENTEC WELLS, LLC By:  

/s/ Neil Koonce

Name:   Neil Koonce Title:   Sole Manager



--------------------------------------------------------------------------------

AUTOMOTIVE SAFETY COMPONENTS

INTERNATIONAL GMBH & CO. KG

By:  

/s/

Name:   Title:  

AUTOMOTIVE SAFETY COMPONENTS

INTERNATIONAL VERWALTUNGS GMBH

By:  

/s/

Name:   Title:  



--------------------------------------------------------------------------------

AGENT AND LENDERS:

GENERAL ELECTRIC CAPITAL CORPORATION,

as the Agent and a Lender

By:  

/s/

Title:   Its Duly Authorized Signatory



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as a Lender

By:  

/s/ Mary E. Evans

Name:  

Mary E. Evans

Title:   Associate Director By:  

/s/ David B. Julie

Name:  

David B. Julie

Title:   Associate Director



--------------------------------------------------------------------------------

THE CIT GROUP/COMMERCIAL SERVICES, INC.,

as a Lender

By:  

/s/

Name:   Title:  



--------------------------------------------------------------------------------

BANK OF AMERICA, NA,

as a Lender

By:  

/s/

Name:   Title:  



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL LLC,

as a Lender

By:  

/s/

Name:   Title:  